        Case 5:17-cv-00220-LHK Document 1089-7 Filed 01/03/19 Page 1 of 3



1    SIDLEY AUSTIN LLP
     David C. Giardina (pro hac vice)
2    dgiardina@sidley.com
     One South Dearborn
3    Chicago, IL 60603
     312-853-7000 – Telephone
4    312-853-7036 – Facsimile

5    SIDLEY AUSTIN LLP
     Nathan A. Greenblatt (SBN 262279)
6    ngreenblatt@sidley.com
     1001 Page Mill Road, Bldg. 1
7    Palo Alto, CA 94304
     650-565-7100 – Telephone
8    650-565-7100 – Facsimile

9    Attorneys for Non-Party HUAWEI DEVICE USA, INC.

10

11                                UNITED STATES DISTRICT COURT

12                               NORTHERN DISTRICT OF CALIFORNIA

13                                        SAN JOSE DIVISION

14

15    FEDERAL TRADE COMMISSION,                           )   Case No. 17-CV-00220-LHK
                                                          )
16                  Plaintiff,                            )
                                                          )   DECLARATION OF STEVEN M.
17            v.                                          )   GEISZLER IN SUPPORT OF
18                                                        )   HUAWEI’S MOTION TO SEAL
      QUALCOMM INCORPORATED,                              )   CERTAIN TRIAL TESTIMONY AND
19                                                        )   EXHIBITS
                    Defendant.
                                                          )
20                                                        )
21                                                        )

22

23

24

25

26

27

28
                                                      1
            DECLARATION OF STEVEN M. GEISZLER IN SUPPORT OF HUAWEI’S MOTION TO SEAL
                                 CASE NO. 5:17-CV-00220-LHK
        Case 5:17-cv-00220-LHK Document 1089-7 Filed 01/03/19 Page 2 of 3



 1                               DECLARATION OF STEVEN GEISZLER

 2          I, Steven M. Geiszler, declare as follows:

 3          1.      I am the U.S. Chief Intellectual Property Litigation Counsel for Non-Party Huawei

 4   Device USA, Inc. (“Huawei Device USA”).

 5          2.      Pursuant to N.D. Cal. Civil Local Rule 79-5 and the Court’s Pretrial Conference

 6   Order (Dkt. 1003), I respectfully submit this declaration in support of the Huawei’s Motion to Seal

 7   Certain Trial Testimony and Exhibits (“Huawei’s Motion to Seal”). I have personal knowledge of

 8   the information set forth herein.

 9          3.      Huawei Device USA seeks to seal the following documents and designated

10   deposition testimony because they contain highly confidential information that, if publicly disclosed,

11   would harm the competitive standing of Huawei Device USA and its affiliates:

12
       Document        Party         Portions to be Sealed            Relevant    Basis for Sealing &
13
                      Claiming                                        Standard     Any Explanations
14                 Confidentiality                                   for Sealing
      Deposition   Huawei Device 47:17-48:14; 70:3-5;                Compelling Declaration of Steven
15    Testimony of USA, Inc.       70:8-9; 70:12-15; 70:20-          reasons     M. Geiszler In
      Nanfen       (“Huawei”)      23; 116:7-8; 116:13-16;                       Support of Huawei’s
16    (Nancy) Yu                   116:19-20; 121:6-11;                          Motion to Seal
      (“Yu                         122:5-11; 122:21-123:1;                       (“Geiszler
17
      Deposition”)                 132:13-24; 160:22-161:7;                      Declaration”) ¶¶ 4-5
18                                 162:2-5; 185:7-186:4;
                                   195:23-196:13; 218:2-7;
19                                 218:18-21
      CX-1101      Huawei          Pages 2-3 (Huawei-                Compelling Geiszler Declaration
20                                 Qualcomm-00012572 to              reasons    ¶¶ 4-5
21                                 73)
      JX-022       Huawei          Entire document                   Compelling     Geiszler Declaration
22                                                                   reasons        ¶¶ 4-5
      JX-027          Huawei             Entire document             Compelling     Geiszler Declaration
23                                                                   reasons        ¶¶ 4-5
      JX-097          Huawei             Entire document             Compelling     Geiszler Declaration
24
                                                                     reasons        ¶¶ 4-5
25    JX-098          Huawei             Entire document             Compelling     Geiszler Declaration
                                                                     reasons        ¶¶ 4-5
26

27          4.      The identified portions of the Yu Deposition disclose royalty rates paid to Qualcomm,

28   monetary amounts that Qualcomm claims Huawei owes, details of ongoing license negotiations, and
                                                         2
                     DECLARATION OF STEVEN M. GEISZLER IN SUPPORT OF HUAWEI’S MOTION TO SEAL
                                   CASE NO. 5:17-CV-00220-LHK
        Case 5:17-cv-00220-LHK Document 1089-7 Filed 01/03/19 Page 3 of 3



 1   specific license provisions regarding rights obtained by Huawei or Qualcomm, in license agreements

 2   between Huawei Technologies Co. Ltd. and its foreign affiliates and Qualcomm. Exhibit CX-1101

 3   discloses proposed license agreement terms, including royalty rates, regarding ongoing negotiations

 4   between Huawei and Qualcomm. Exhibit CX-1011 also discloses specific terms of Qualcomm

 5   license agreements. Exhibits JX-022, JX-027, JX-097, and JX-098 are license agreements between

 6   Qualcomm and Huawei.

 7          5.      Huawei has a strong business interest in maintaining the confidentiality of its license

 8   terms and ongoing negotiations with Qualcomm, including royalty rates and the other information

 9   identified above. Within Huawei, access to such confidential information is restricted. Consistent

10   with Huawei’s continuous efforts to ensure that its confidential licenses and negotiations are not

11   disseminated more widely than necessary, the documents containing this information were produced

12   as “HUAWEI CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY” pursuant to the

13   Supplemental Protective Order. (Dkt. 218). Public disclosure of this information would create an

14   asymmetry between Huawei and its competitors and would hurt Huawei’s competitive standing.

15   Disclosing this information would disadvantage Huawei when negotiating with other licensors and

16   licensees.

17          I declare under penalty of perjury under the laws of the United States of America that the

18   foregoing is true and correct.

19          Executed this day, January 3, 2019 in Plano, Texas.

20

21

22

23
                                                            Steven M. Geiszler
24

25

26

27

28
                                                        2
                     DECLARATION OF STEVEN M. GEISZLER IN SUPPORT OF HUAWEI’S MOTION TO SEAL
                                   CASE NO. 5:17-CV-00220-LHK
